Title: To Benjamin Franklin from Thomas Life, 19 December 1774
From: Life, Thomas
To: Franklin, Benjamin


Sir.
Basinghall Street 19th Decr 1774
Your Cause stands Second in Lord Chancellors Paper For hearing to morrow. And as I must attend it in preference to all other Business I cannot wait on You and the other Gentlemen till the cause is heard or the Court rises; It is therefore very uncertain whether I can be with You at 12 o’Clock but I will go to Waghorns the Moment the Cause is over or Lord Chancellor goes away which is generally a little after one o’Clock during the Sitting of Parliament. I am Sir Your most Obedient humble Servant
Thos. Life
